Exhibit 10.27

KEYBANK NATIONAL ASSOCIATION

CONFIRMATION

To:    TNP SRT SECURED HOLDINGS LLC   

1900 MAIN STREET, SUITE 700

IRVINE, CA 92614

Attn:    JAMES WOLFORD Fax:    J.Wolford@tnpre.com Duplicate Confirm to:   
Client ID:    1000369185~KURIAKUZ From:    KEYBANK NATIONAL ASSOCIATION Date:   
13-Jun-11 Our Ref:    264155/264155

The purpose of this letter agreement is to set forth the terms and conditions of
the Swap Transaction entered into between KEYBANK NATIONAL ASSOCIATION and TNP
SRT SECURED HOLDINGS LLC on the Trade Date specified below (the “Swap
Transaction”). This letter agreement constitutes a “Confirmation” as referred to
in the Swap Agreement specified below.

1. The definitions and provisions contained in the 2000 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc. (the
“Definitions”) and amended from time to time, are incorporated into this
Confirmation.

If you and we are parties to an ISDA Master Agreement as published by the
International Swap Dealers Association, Inc. and the Schedule to such agreement
that sets forth the general terms and conditions applicable to Swap Transactions
between us (a “Swap Agreement”), this Confirmation supplements, forms a part of,
and is subject to, such Swap Agreement. If you and we are not yet parties to a
Swap Agreement, this Confirmation will be a complete valid legal binding
agreement between us as supplemented by the general terms and conditions set
forth in the standard form ISDA Master Agreement copyright 1992 by the
International Swap Dealers Association, Inc. (“standard ISDA form”). All
provisions contained or incorporated by reference in such Swap Agreement shall
govern this Confirmation except as expressly modified below. In the event of any
inconsistency between this Confirmation and the Definitions or the Swap
Agreement or the standard ISDA form if a Swap Agreement has not been entered
into between us, this Confirmation will govern.

This Confirmation will be governed by and construed in accordance with the laws
of the State of New York, without reference to choice of law doctrine, provided
that this provision will be superseded by any choice of law provision in the
Swap Agreement.

2. This Confirmation constitutes a Rate Cap Transaction under the Swap Agreement
and the terms of the Rate Cap Transaction to which this Confirmation relates are
as follows:



--------------------------------------------------------------------------------

TNP SRT SECURED HOLDINGS LLC

Our Ref: 264155/264155

--------------------

 

Notional Amount:

   $10,000,000.00 USD

Trade Date:

   13-Jun-11

Effective Date:

   15-Jun-11

Termination Date:

   04-Apr-12

Fixed Amounts

  

Fixed Rate Payer:

   TNP SRT SECURED HOLDINGS LLC

Fixed Rate Payer

Payment Dates:

   15-Jun-11

Fixed Amount:

   $6,800.00

Floating Amounts

  

Floating Rate Payer:

   KEYBANK NATIONAL ASSOCIATION

Cap Rate:

   7.000 percent per annum

Floating Rate Payer

  

Payment Dates:

  

Commencing 20-Jun-11 and monthly thereafter on the 18th calendar day of the
month up to and including the Termination Date, subject to adjustment in
accordance with Modified Following Business Day Convention.

Floating Rate Option:

   USD-LIBOR-BBA

Designated Maturity:

   1-Month

Spread:

   None

Floating Rate Day

Count Fraction:

   Act/360

Reset Dates:

   The first day of each Floating Rate Payer Calculation Period.



--------------------------------------------------------------------------------

TNP SRT SECURED HOLDINGS LLC

Our Ref: 264155/264155

--------------------

 

Calculation Agent:    KEYBANK NATIONAL ASSOCIATION Business days:    London and
New York

Other Terms

and Conditions:

      None Payment Instructions:    Please pay us at:   

KeyBank National Association

ABA#041001039

ACCT#155300

Attention: Derivative Operations

Please confirm the foregoing correctly sets forth the terms of our Agreement by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us.

 

Regards, KEYBANK NATIONAL ASSOCIATION /s/ Mary Chudzinski Name:     Mary
Chudzinski Title:  

 

Accepted and Confirmed as

of the Trade Date

TNP SRT SECURED HOLDINGS LLC /s/ Candace Rice         Name:   Candace Rice
Title:   SVP, CAD